 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                        Case No. 2:13-mc-00097-GEB-DAD
11               Plaintiff,                           ORDER TERMINATING WRIT OF
                                                      GARNISHMENT (RETIREMENT ACCOUNT)
12                            v.
                                                      Criminal Case No. 2:09-cr-00170-GEB
13   ROBERT L. CARR AND THERESA A.
     CARR,
14
                Defendants and Judgment Debtors.
15

16   PIPE TRADES DISTRICT COUNCIL NO. 36
     PENSION TRUST FUND,
17
                Garnishee.
18

19         The Court, having reviewed the court files and the United States’ Request to Terminate Writ of
20 Garnishment (Retirement Account), and finding good cause therefrom, hereby GRANTS the Request.

21 Accordingly, it is ORDERED that the Writ of Garnishment previously issued on September 18, 2013

22 against Robert L. Carr and Theresa A. Carr is hereby TERMINATED pursuant to 28 U.S.C. §

23 3205(c)(10)(B). The Clerk of Court shall CLOSE this case.

24         IT IS SO ORDERED.
25 Dated: October 9, 2019

26
27

28



30
